 


114 HR 2119 IH: To amend title XI of the Social Security Act to require that State applications for State plan waivers under the Medicaid program be approved only if such applications are budget neutral, and for other purposes.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2119 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Shimkus introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XI of the Social Security Act to require that State applications for State plan waivers under the Medicaid program be approved only if such applications are budget neutral, and for other purposes. 
 
 
1.Budget neutrality required for State plan waivers under Medicaid 
(a)In generalSection 1115(d) of the Social Security Act (42 U.S.C. 1315(d)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph:   (3) (A)Beginning with fiscal year 2016, the Secretary shall require, as a condition on the approval of a demonstration project in a State under this section, that the project be budget neutral, as determined by the Secretary in accordance with subparagraph (B) and subject to subparagraph (C). 
(B)A determination by the Secretary under this paragraph on whether a demonstration project is budget neutral shall be based on— (i)the historical Federal and State expenditures made under the State plan under title XIX, including any adjustments to such expenditures (other than adjustments to account for improper or otherwise unallowable payments) supported by data or other documentation;  
(ii)the State’s historical spending growth rates and population growth rates, including any adjustments supported by data or documentation; and (iii)any other criteria determined appropriate by the Secretary. 
(C)The Secretary may not determine that a demonstration project is budget neutral under this paragraph unless the Chief Actuary of the Centers for Medicare & Medicaid Services certifies to the Secretary that the project is budget neutral. (D)For purposes of this paragraph, the term budget neutral means, with respect to a demonstration project, that the Federal expenditures under the project in the State do not exceed the Federal expenditures that would otherwise have been made if the State had in effect a plan approved under title XIX. ; and 
(3)in paragraph (4) (as redesignated by paragraph (1))— (A)by striking Congress concerning actions and inserting Congress on, and make available to the public information on, any actions; and 
(B)by inserting , including any data or other information relating to determinations of the Secretary under paragraph (3) that such demonstration projects are budget neutral before the period at the end. (b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue regulations to carry out the amendments made by subsection (a), including regulations specifying the criteria to be used in making determinations under paragraph (3) of section 1115(d) of the Social Security Act (42 U.S.C. 1315(d)), as inserted by subsection (a).  
 
